Citation Nr: 1218960	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-50 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for pituitary adenoma.  

2.	Entitlement to service connection for osteoporosis, to include as secondary to herbicide exposure.

3.	Entitlement to service connection for hypogonadism, to include as secondary to herbicide exposure.

4.	Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Cleveland, Ohio.  The Cleveland, Ohio RO now maintains jurisdiction of the claims.  A June 2008 rating decision denied entitlement to an evaluation in excess of 30 percent for PTSD.  A November 2008 rating decision denied entitlement to service connection for osteoporosis, hypogonadism, and pituitary adenoma.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a video hearing at the RO in his December 2009 VA Form 9.  The Veteran was scheduled for a hearing on April 23, 2012.  He failed to report to the hearing.  He indicated in an April 2012 statement that the morning of the hearing he was unable to get dressed or drive to Cleveland for his hearing as a result of his service-connected PTSD.

When a hearing is scheduled and the Veteran fails to appear, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days.  38 C.F.R. § 20.702(d) (2011).  Such motion to reschedule must include the reason or reasons the Veteran could not attend the originally scheduled hearing and the reason a timely request for a postponement for the hearing was not submitted.  The Board finds that the April 2012 letter constituted a timely filed motion to reschedule the Board hearing, and in light of the Veteran's statement, the Board finds that good cause is shown for his failure to appear, and that a local, videoconference Board hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference hearing at the Cleveland, Ohio RO before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


